Citation Nr: 0506688	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1966 to December 
1967.

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In this decision, the RO denied 
entitlement to service connection for bilateral pes planus.

At a video-conference hearing held in June 2004 at the RO, 
the veteran testified before a Veterans Law Judge (VLJ) from 
the Board of Veterans' Appeals (Board).  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


FINDINGS OF FACT

1.  The veteran has been diagnosed as having congenital pes 
planus.  The evidence does not show that any superimposed 
disease or injury that occurred during military service 
resulted in increased disability.  

2.  The veteran's pes planus preexisted active duty and did 
not increase in severity during active duty.


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
bilateral pes planus.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in January 2003 and April 2004.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to service connection for his bilateral 
pes planus.  He was also advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The January 2003 
notification also preceded the initial unfavorable agency of 
original jurisdiction (AOJ) decision issued in April 2003.  
The content and timing of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA compensation 
examination in regards to his pes planus in April 2003.  He 
has also submitted pertinent private medical opinions dated 
in March and May 2003 regarding the etiology and aggravation 
of his bilateral pes planus.  Regarding the issue decided 
below, these examinations provided detailed medical 
histories, findings on examination, and appropriate 
diagnosis/etiology opinions.  Both the VA and private 
examiners appear to have reviewed the service medical records 
in connection with the opinions provided.  

At his Board hearing in June 2004, the veteran contended that 
the April 2003 VA examination was inadequate for VA purposes.  
He asserted that: 1) the examiner had not given due deference 
to his reported symptoms and medical history, and 2) the 
examiner, as a nurse practitioner, was not qualified to 
render opinions on diagnosis and etiology.  Regarding the 
veteran's first allegation, the Board finds that the 
examination report noted the veteran's reported medical 
history, to include onset of symptomatic pes planus during 
military service, and his current complaints of foot pain and 
swelling.  This history and complaints are similar to those 
presented by the veteran at his Board hearing.  Therefore, it 
does not appear that this examiner failed to give due 
consideration to the noted history and complaints.

Regarding the second contention, the Board notes that there 
is no requirement by law, regulation, or court precedent that 
requires a VA compensation examination to be conducted by a 
certified physician.  See 38 U.S.C.A. § 5107(a);; 38 C.F.R. 
§ 3.326, 3.327, 4.2.  The U. S. Court of Appeals for Veterans 
Claims (Court) has ruled that for medical evidence to be 
competent it need only be provided by an appropriate 
healthcare professional.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is no doubt that the examiner of April 
2003, as a nurse practitioner, is a fully qualified 
healthcare professional that can provide opinions on 
diagnosis and etiology.  In addition, the April 2003 examiner 
clearly indicated that she had consulted with two different 
physicians prior to making her diagnosis and conclusion.  
Thus, the April 2003 diagnosis and opinion were in fact based 
on the opinions of two different physicians.

However, there is a flaw with the April 2003 examination 
report.  While this report does provide a diagnosis and 
opinion on etiology regarding the pes planus, it failed to 
address the veteran's primary claim, as it did not provide an 
opinion on whether the pre-existing pes planus was aggravated 
beyond its natural course by military service.  The Board 
finds this oversight does not require further development.  
As discussed below, the veteran has provided such medical 
opinions to VA and there is substantial contemporaneous 
medical evidence in both the service medical records and 
post-service examinations to render an equitable 
determination by a lay adjudicator.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO made repeated requests for the veteran to 
identify evidence pertinent to his claims.  He has identified 
both private and VA medical treatment.  These records were 
obtained and associated with the claims file.  VA has also 
obtained his service medical records.  The veteran testified 
at a Board hearing held in June 2003 and a transcript of this 
hearing testimony has been associated with the claims file.  
Thus, the Board concludes that all pertinent evidence 
regarding the issues decided below have been obtained and 
incorporated into the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, and there is sufficient medical evidence and opinion 
to render an equitable determination regarding aggravation of 
a pre-existing disability, the Board finds that the duty to 
assist has been fulfilled and any error in the duty to notify 
would in no way change the outcome of the below decision.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Pes Planus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu, supra.  Arthritis 
shall be granted service connection although not otherwise 
established as incurred in or aggravated by service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b)

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (to include congenital malformations) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The veteran has claimed that because of his severe flat feet 
that existed prior to military service, it was improper for 
the military to have accepted him into active duty.  He 
claims that during his military service he had significant 
problems with his feet, and that these complaints were 
treated during his military service.  The veteran testified 
in June 2004 that while his flat feet existed prior to 
military service, his problems and symptomatology associated 
with the feet began during military service.  Therefore, he 
contends that his current pes planus should be granted 
service connection on the basis that it was aggravated by 
military service.  He acknowledged at his Board hearing that 
he had not sought treatment for his flat feet until two years 
ago.

In January 1966, the military provided the veteran a 
comprehensive physical examination in anticipation of his 
entering military service.  His feet were found to be 
abnormal due to third degree pes planus.  He was again 
inspected upon entering active service in March 1966 and no 
additional defects were discovered.  It was determined that 
he was fit for military service.  The service medical records 
do not report any complaints or treatment regarding the feet.

In December 1967, the veteran was given a military separation 
examination.  He denied any prior medical history of foot 
trouble.  On examination, his upper extremities and skin were 
found to be abnormal due to an in-service gunshot wound to 
the right shoulder.  His feet were also noted as abnormal due 
to pes planus.  The veteran was found qualified for 
separation.  

The veteran was afforded a VA compensation examination in 
March 1968.  This report noted complaints regarding the 
veteran's right shoulder gunshot wound.  However, the 
examiner specifically noted that the veteran made no other 
complaints.  Neither a general medical examination nor a 
special orthopedic examination noted any abnormalities of the 
feet.  

VA compensation examinations in December 1968 and July 1997 
limited their findings to the veteran's right shoulder 
disorder.  A VA "Agent Orange" (general physical) 
examination conducted in February 1999 noted that the veteran 
walked with a normal gait, without acute distress.  The 
impression noted that other than the residuals of the gunshot 
wound to the right shoulder, the veteran was otherwise 
asymptomatic with no other complaints and an unremarkable 
physical examination.

The VA examination of February 1999 again limited itself to 
findings regarding the right shoulder disability.  A private 
physician (Dr. C.G.K.) sent a letter dated in July 2000 that 
discussed the severity of the veteran's gunshot wound 
residuals.  Attached to this letter was an outpatient record 
dated in June 2000 that only noted complaints and findings 
regarding the right shoulder.  A private physician (Dr. 
R.B.B.) also prepared a letter in August 2001 that only 
discussed the severity of the veteran's right should 
disability.  

A private outpatient examination prepared by Dr. C.G.K. in 
March 2003 was submitted to VA.  This physician noted the 
veteran's complaints attributed to his feet and further 
commented:

Review of the patient medical records 
shows that on separation he is noted to 
have a very flatfeet.  The patient has 
continuous pain, stiffness, lack of 
endurance when walking because of his 
flatfeet.  He states where he had very 
stiff who seems to help the situation.  
He has had no surgery or special 
corrective shoes.  (Sic.)

The assessments included moderately severe pes planus, 
diminished range of motion both feet, and metatarslgia with 
callus formation.  The physician opined:  "This individual 
has ample evidence in his files of having flatfeet which now 
have become more symptomatic.  The symptoms will persist and 
increased in time."  (Sic.)  Below this printed opinion a 
handwritten sentence was added that stated:  "This condition 
was aggravated by being an infantryman."

The veteran was afforded a VA compensation examination in 
March 2003.  He reportedly claimed that the onset of his flat 
feet had happened while in military service.  The veteran 
asserted that this condition was the result of walking.  His 
primary complaint was foot pain and swelling.  He denied any 
injury or trauma to the feet, or any weakness, stiffness, 
heat, redness, instability, or use of orthotics or ambulatory 
aids.  The veteran acknowledged that he used a treadmill for 
exercise and was capable of walking two miles.  Bilateral 
foot X-rays revealed moderate degenerative changes at the 
talonavicular joints.  The assessment was bilateral 
congenital pes planus and recent swelling in right foot not 
related to pes planus.  The examiner, a nurse practitioner, 
commented that she had discussed this case with two different 
physicians and the conclusion was that without evidence of 
trauma to the feet, the pes planus was congenital.  It was 
reported that the service medical records had been reviewed 
in connection with this opinion.

Dr. C.G.K prepared another letter to VA in May 2003.  He 
noted that he had consulted with a doctor of podiatry in 
connection with the veteran's flat feet.  Dr. C.G.K. made the 
following comments:

On my examination [the veteran] had class 
five flatfeet and apparently has had this 
condition since he started walking.  
Having spent a year in Vietnam in the 
infantry absolutely set this individual 
up to have continuing problems throughout 
his life.  I am sure that proper orthotic 
were not recommended while he was in the 
service and the patient just accepted his 
condition as it was.  I feel given the 
fact that no one consulted him in the 
service that he just accepted his painful 
feet.  They have now gotten to the point 
he has great difficulty walking.  It is 
with these thought that I feel his 
condition has progressed markedly since 
being in the service.  The time he spent 
in the service was the onset of his 
deterioration.  (Sic.)

The veteran has acknowledged that his pes planus existed 
prior to his military service and this fact is corroborated 
in the entrance examination findings of pes planus in June 
1966.  However, he asserted at his Board hearing and on 
recent examinations that his pes planus was not symptomatic 
until his military service and these symptoms have progressed 
since that time.  However, the veteran's assertion that his 
disability increased in severity is not competent medical 
evidence of aggravation.  See McIntosh v. Brown, 4 Vet. 
App. 553 (1993).  The Court has held that the Board may not 
rely on its own unsubstantiated judgment as to whether a pre-
existing disability underwent an increase in severity during 
service but must support its medical conclusions with 
independent medical evidence.  Crowe v. Brown, 7 Vet. 
App. 238 (1995).  

The veteran's private physician has indicated that he 
apparently reviewed at least some of the service medical 
records and concluded that the veteran's pre-existing pes 
planus had been aggravated beyond its nature course by his 
military service.  However, the medical findings this 
physician attributed to the service medical records are not 
corroborated by the contemporaneous evidence.

There is no evidence in the service medical records that the 
veteran's pes planus became symptomatic during military 
service.  In fact, the veteran affirmatively denied foot 
problems at the time of his separation examination in 
December 1967.  While it could be argued that the veteran 
would have felt pressure not to report his symptomatic flat 
feet so as his separation from the military would not be 
delayed, he was presented the opportunity to present such 
symptoms soon after his separation in the March 1968 VA 
examination.  This examiner appears to have given the veteran 
an opportunity to provide additional complaints beyond his 
service-connected gunshot wound, and he reportedly did not 
identify any symptomatic pes planus.  Based on this 
contemporaneous evidence, the Board finds that the history of 
symptomatic pes planus during military service cited by Dr. 
C.G.K. was based on the veteran's own recited history, not a 
review of the contemporaneous medical evidence.  See Godfrey 
v. Brown, 8 Vet. App. 113, 114 (1995) (VA is not required to 
accept a physician's opinion that is based upon the 
appellant's recitation of an uncorroborated medical history.) 

The more recent medical evidence also contradicts the 
veteran's history of continuous symptomatic pes planus since 
military service.  His first complaint of pes planus in the 
medical records is the private outpatient record of March 
2003.  The veteran confirmed that he did not seek treatment 
for his foot problems until recent years.  Dr. C.G.K.'s own 
records appear to substantiate that there were no prior 
complaints of foot problems prior to March 2003, since the 
prior letter and outpatient record dated in June 2000 merely 
discussed the veteran's right shoulder gunshot wound.  At 
that time, there were no complaints or findings regarding pes 
planus.

The contemporaneous service and post-service medical evidence 
does not support the veteran's assertion that he has suffered 
with symptomatic pes planus since his service in Vietnam.  In 
fact, his own statements taken in December 1967 and March 
1968 show that at that time he denied any problems associated 
with his pes planus.  The first report of foot problems was 
the outpatient record of March 2003, after over three decades 
of VA and private examination where he failed to indicate any 
symptomatic pes planus.  Based on this contemporaneous 
evidence, the Board finds that the veteran's lay assertions 
of symptomatic pes planus existing since military service are 
not creditable.  See Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997) (An appellant's claims can be contradicted 
by his own contemporaneous medical history and complaints.)

As the veteran's assertions of symptomatic pes planus since 
his service in Vietnam are not credible, the medical opinion 
regarding aggravation of this disorder by Dr. C.G.K. has 
little probative value.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (The Board has the duty to assess the 
credibility and weight to be given to the evidence, to 
include competent medical evidence.)  This opinion is 
contradicted by the contemporaneous medical findings of 
December 1967 and March 1968 that found no evidence of 
symptomatic pes planus either on separation from the military 
or soon thereafter.  More contemporaneous medical evidence 
also contradicts the veteran's related history of symptoms.  
The VA general medical examination of February 1999 found no 
current symptomatic pes planus.  The Board finds that the 
contemporaneous medical evidence in December 1967, March 
1968, and February 1999 is more probative regarding the issue 
of aggravation of the veteran's current pes planus, than the 
statements of Dr. C.G.K. that were based on a history 
reported by the veteran that is not corroborated by the 
contemporaneous evidence.  See Maxson v. Gober, 230 F. 3d 
1330 (Fed. Cir. 2000) (Held that in determining whether a 
pre-existing condition was aggravated by military service, 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.)

Finally, there is no lay or medical evidence to support a 
finding that the veteran's pes planus was directly incurred 
during military service.  Both the veteran's lay assertions 
and the VA medical opinion of April 2003 found that the pes 
planus was congenital in origin.  As a congenital deformity, 
direct service connection could not be awarded.  See 
38 C.F.R. §§ 4.9, 4.57 (2004).  The evidence in this case 
does not show that any superimposed disease or injury that 
occurred during military service resulted in increased 
disability.  See VAOPGCPREC 82-90.  Regardless, the most 
probative medical evidence reveals that the veteran's pre-
existing pes planus stayed asymptomatic throughout his 
military service and thereafter; therefore, the presumption 
of aggravation does not attach.  Based on the above analysis, 
the Board finds that the veteran's pre-existing pes planus 
did not undergo aggravation during military service.  
Finally, there is no evidence of arthritis or degenerative 
changes in the veteran's feet within the first year of his 
separation from the military, therefore, service connection 
for these degenerative changes cannot be granted under the 
provisions of presumptive service connection for a chronic 
disease.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

It is the Board's determination that the preponderance of the 
most probative medical evidence is against the grant of 
service connection for bilateral pes planus.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the diagnosis and etiology of these 
disorders than the appellant's statements.  To the extent 
that the appellant described the causation of his related 
symptomatology, his lay evidence is not credible.  To this 
extent, the preponderance of the evidence is against the 
current claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


